UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 28, 2009 OR () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 1-2207 WENDY’S/ARBY’S GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 38-0471180 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1155 Perimeter Center West, Atlanta, GA (Address of principal executive offices) (Zip Code) (678) 514-4100 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year,if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ]Accelerated filer[ X ]Non-accelerated filer[]Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[]No[X] There were 470,939,552 shares of the registrant’s Common Stock outstanding as of July 31, 2009. PART I. FINANCIAL INFORMATION Item 1.Financial Statements. WENDY’S/ARBY’S GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In Thousands) June 28, December 28, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash equivalents Accounts and notes receivable Inventories Prepaid expenses and other current assets Deferred income tax benefit Advertising fund restricted assets Total current assets Restricted cash equivalents Notes receivable Investments Properties Goodwill Other intangible assets Deferred costs and other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Current portion of long-term debt $ $ Accounts payable Accrued expenses and other current liabilities Advertising fund restricted liabilities Liabilities related to discontinued operations Total current liabilities Long-term debt Deferred income Deferred income taxes Other liabilities Commitments and contingencies Equity: Common stock Additional paid-in capital Retained deficit ) ) Common stock held in treasury ) ) Accumulated other comprehensive loss ) ) Total liabilities and equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. 1 WENDY’S/ARBY’S GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In Thousands Except Per Share Amounts) Three Months Ended Six Months Ended June 28, June 29, June 28, June 29, (Unaudited) Revenues: Sales $ Franchise revenues Costs and expenses: Cost of sales General and administrative Depreciation and amortization Impairment of long-lived assets Facilities relocation and corporate restructuring ) Other operating expense (income), net - ) Operating profit Interest expense ) Investment expense, net ) Other than temporary losses on investments ) Other income (expense), net ) ) Income (loss) before income taxes ) ) (Provision for) benefit from income taxes ) ) Net income (loss) $ $ ) $ $ ) Basic and diluted income (loss) per share: Common stock (A) $ $ ) $ $ ) Class B common stock N/A ) N/A ) Dividends declared per share: Common stock (A) $ Class B common stock N/A N/A (A) In connection with the May 28, 2009 amendment and restatement of our Certificate of Incorporation, Class A common stock is now referred to as Common Stock. See accompanying notes to unaudited condensed consolidated financial statements. 2 WENDY’S/ARBY’S GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) Six Months Ended June 28, June 29, (Unaudited) Cash flows from continuing operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by continuing operating activities: Depreciation and amortization Net receipt of deferred vendor incentive Impairment of long-lived assets Write-off and amortization of deferred financing costs Share-based compensation provision Non-cash rent expense 28 Non-cash operating investment adjustments, net (see below) Equity in earnings in joint venture ) - Distributions received from joint venture - Deferred income tax benefit, net ) ) Other, net ) Changes in operating assets and liabilities: Accounts and notes receivable ) Inventories Prepaid expenses and other current assets ) Accounts payable, accrued expenses and other current liabilities ) ) Net cash provided by continuing operating activities Cash flows from continuing investing activities: Capital expenditures ) ) Proceeds from dispositions 80 Investing investment activities, net (see below) Cost of Wendy’s Merger - ) Cost of acquisitions, less cash acquired - ) Other, net ) Net cash provided by (used in) continuing investing activities ) Cash flows from continuing financing activities: Proceeds from long-term debt Repayments of long-term debt ) ) Deferred financing costs ) - Dividends ) ) Net distributions to minority interests - ) Other, net - Net cash provided by (used in) continuing financing activities ) Net cash provided by (used in) continuing operations before effect of exchange rate changes on cash ) Effect of exchange rate changes on cash - Net cash provided by (used in) continuing operations ) Net cash used in operating activities of discontinued operations ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 WENDY’S/ARBY’S GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS
